Case: 3:20-cv-00224-NBB-RP Doc #: 66-25 Filed: 02/02/21 1 of 2 PageID #: 944




                 EXHIBIT 25
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-25 Filed: 02/02/21 2 of 2 PageID #: 945


Lisa Carwyle

From:                              Lisa Carwyle
Sent:                              Wednesday, February 27, 2019 11:07 AM
To:                                YAC Operations
Subject:                           RE: Courthouse Lawn Reservations for Oxford Makers' Market


Those are correct. Please be aware that the Board is currently revising the Facility Use Policy and it may affect the
Makers Market, VII keep you posted.

is YAC, or someone else, planning to continue it on those dates on the courthouse lawn?



Lisa D. Carwyle
County Administrator
Lafayette County
662-236-2717




From: YAC Operations [mailto:yacoperations@gmail.com]
Sent: Wednesday, February 27, 2019 11:05 AM
To: Lisa Carwyle <LCarwylegafayettecoms.com>
Subject: Courthouse Lawn Reservations for Oxford Makers' Market

Hi Lisa,

The previous coordinators for the Oxford Makers' Market have decided to step aside. I believe they've secured
the lawn for the following dates from 9 am to 5 pm. Could you please confirm these dates for me?

April 6th
May 4th
June 1st
July 6th
August 3rd
September 7th
October 5th
November 2nd

Thank you!

Caitlin Hopper



Caitlin Hopper
Operations Coordinator
Yoknapatawpha Arts Council

662-236-6429
                                                Lafayette County
                                                Lafayette County D00000103
                                                                 DOC000103
